A mortgagor in possession, having executed the mortgage upon a house and lot, in Elizabeth City, to secure the payment of the purchase money, sells, by parol, the house to the        (64) defendant N. R. Zimmerman, who, after constructive notice, by registration of the mortgage deed, and also by actual notice by the plaintiff's attorney, that the debt secured by the mortgage had not been paid, removed the house, which constituted half the value of the mortgaged premises, to a lot belonging to his wife; and they now gravely contend that they are not liable to the trustee in the mortgage deed for the damages arising from the tortious act of removing the house to the lands of thefeme defendant and appropriating the same to their own use.
The statement of the proposition carries the answer with it, and is too plain for argument.
We also concur with his Honor as to the measure of damages.
PER CURIAM.                                                    No error.